DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, species d, claims 9, 12, and 14-16 in the reply filed on 11 April 2022 is acknowledged.  The traversal is on the ground(s) that it would not be a significant burden to additionally search and examine species c.  This is not found persuasive because there is a serious search and or examination burden because the species or groupings of patentably indistinct species require a different field of search (e.g. searching different groups/subgroups or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 10, 11, 13, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 April 2022.

Information Disclosure Statement
Information disclosure statements filed 17 August 2020, 20 October 2020, 24 August 2021, and 14 December 2021 have been fully considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 321 and 499.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US Patent Application Publication 2018/0138378, hereinafter Hung ‘378) of record.
With respect to claim 9, Hung ‘378 teaches (FIGs. 5A-5H) a method of producing a light emitting diode (LED) device as claimed, comprising:
depositing (FIGs. 5D and 5E) a sidewall (140) on a wavelength conversion layer (130), the sidewall being deposited around an LED die (120) on the wavelength conversion layer, the LED die on the wavelength conversion layer with the sidewall forming an LED sub-assembly (120, 130, and 140), wherein the sidewall is formed of a transparent material ([0032, 0039, 0043]); and
depositing (FIG. 5G) encapsulation material (150) around the LED sub-assembly (120, 130, and 140), wherein the encapsulation material is formed of a reflective material to reflect light from the LED die (120) ([0043]).

With respect to claim 12, Hung ‘378 teaches (FIG. 5E) further comprising: attaching the LED die (120) to the wavelength conversion layer (130) ([0032, 0039]).
With respect to claim 15, Hung ‘378 teaches (FIG. 5C) further comprising: attaching a ceramic substrate (110) to the LED sub-assembly (120, 130, and 140), wherein the ceramic substrate is attached to an opposite side of the LED die (120) from the wavelength conversion layer (130) ([0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hung ‘378 as applied to claim 12 above, and further in view of Basin et al. (US Patent Application Publication 2017/0301832, hereinafter Basin ‘832).
With respect to claim 14, Hung ‘378 teaches the method as described in claim 12 above with the exception of the additional limitation wherein attaching the LED die to the wavelength conversion layer comprises: partially curing the wavelength conversion layer; positioning the LED die against the wavelength conversion layer while the wavelength conversion layer is partially cured; and fully curing the wavelength conversion layer with the LED die positioned against the wavelength conversion layer.
However, Basin ‘832 teaches (FIG. 3A-3B) partially curing a wavelength conversion layer (220) ([0031]); positioning an LED die (150) against the wavelength conversion layer while the wavelength conversion layer is partially cured ([0031, 0034]); and fully curing the wavelength conversion layer with the LED die positioned against the wavelength conversion layer ([0034]) to adhere said wavelength conversion layer to said LED die without the use of glue, thus avoiding optical losses associated with the glue ([0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced wherein attaching the LED die to the wavelength conversion layer of Hung ‘378 comprising: partially curing the wavelength conversion layer; positioning the LED die against the wavelength conversion layer while the wavelength conversion layer is partially cured; and fully curing the wavelength conversion layer with the LED die positioned against the wavelength conversion layer as taught by Basin ‘559 to adhere said wavelength conversion layer to said LED die without the use of glue, thus avoiding optical losses associated with the glue.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hung ‘378 as applied to claim 9 above, and further in view of Hayashi (US Patent Application Publication 2019/0198729, hereinafter Hayashi ‘729).
With respect to claim 16, Hung ‘378 teaches the method as described in claim 9 above, including the additional limitation wherein depositing the encapsulation material around the LED sub-assembly comprises: utilizing (FIG. 5G) compression molding or injection molding to mold the encapsulation material (150) around the LED sub-assembly (120, 130, and 140), wherein the encapsulation material covers the LED sub-assembly ([0073]).
Thus, Hung ‘378 is shown to teach all the features of the claim with the exception of removing a portion of the encapsulation material to expose a portion of the wavelength conversion layer.
However, Hayashi ‘729 teaches (FIGs. 12B-12C) removing excess portions of an encapsulation material (10) to ensure that a portion of the wavelength conversion layer (3) is exposed ([0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Hung ‘378 further comprising removing a portion of the encapsulation material to expose a portion of the wavelength conversion layer as taught by Hayashi ‘729 to ensure that a portion of the wavelength conversion layer is exposed where there may be excess encapsulation material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826